DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10866312. Although the claims at issue are not identical, they are not patentably distinct from each other because the LIDAR systems receiving the SNRs and determining a scan rate and integration time based on received SNRs is claimed in both the current application and the 10866312 patent.  The further limitations drawn to the expected target ranges are obvious considering a standard LIDAR system.
Claims of current application
Claims of 1086312
1
1
2
2
3
NA
4
NA
5
NA
6
NA
7
3
8
5
9
6
10
7
11
9
12
11
13
NA
14
NA
15
NA
16
13
17
16
18
17
19
NA
20
19


Allowable Subject Matter
Claims 3-6, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheim (20160327635), Steinberg (20180113200), Zaugg (20100277712), Robertson (20170150029), and Chang (5371358) shows the closest prior art.
Scheim shows a light detection and ranging (LIDAR) system see abstract), comprising:
one or more scanning optics configured to transmit a transmit signal at a scan rate over an angle range defined by a first angle and a second angle (see paragraph 19 and 25 also note figure 4 for a defined angle range of the scanning pattern); and
one or more processors (see paragraph 35) configured to:
receive a first signal-to-noise ratio (SNR) value associated with the scan rate responsive to operation of the one or more scanning optics (see paragraph 34 where the SNR is directly tied to the the scan rate).
However Scheim fails to show a processor configured to receive a second SNR value associated with an integration time of processing a return signal received responsive to operation of the one or more scanning optics;
identify a target range for a particular angle of the angle range; determine a particular scan rate, for the particular angle and using the design target range, responsive to comparing the first SNR value to an SNR threshold;
determine an integration time, for the particular angle, responsive to comparing the second SNR value to the SNR threshold;

determine a scan pattern using the particular scan rate and the integration time; and
control operation of the one or more scanning optics using the scan pattern to determine a range to the target.

Note Steinberg (20180113200) shows a similar device that teaches the LIDAR device that ties SNR to scanning rate but also fails to show a processor configured to receive a second SNR value associated with an integration time of processing a return signal received responsive to operation of the one or more scanning optics;

identify a target range for a particular angle of the angle range; determine a particular scan rate, for the particular angle and using the design target range, responsive to comparing the first SNR value to an SNR threshold;
determine an integration time, for the particular angle, responsive to comparing the second SNR value to the SNR threshold;
determine a scan pattern using the particular scan rate and the integration time; and
control operation of the one or more scanning optics using the scan pattern to determine a range to the target.

Zaugg (20100277712), Robertson (20170150029), and Chang (5371358) all shows a similar device. Robertson is considered the closest prior art that includes A light detection and ranging (LIDAR) system, comprising:

one or more scanning optics configured to transmit a transmit signal at a scan rate over an angle range defined by a first angle and a second angle (see figure 4); and

one or more processors (see paragraph 69) configured to:

receive a signal-to-noise ratio (SNR) value associated with the scan rate responsive to operation of the one or more scanning optics (see paragraph 21 note the SNR objective can be obtained by adjusting the frame capture rate and/or adjusting a scanning rate);

receive a SNR value associated with an integration time of processing a return signal received responsive to operation of the one or more scanning optics (see paragraph 21 note the SNR objective can be obtained by adjusting the exposure or the integration time);
However Robertson fails to identify a target range for a particular angle of the angle range; determine a particular scan rate, for the particular angle and using the design target range, responsive to comparing the first SNR value to an SNR threshold;
determine an integration time, for the particular angle, responsive to comparing the second SNR value to the SNR threshold;
determine a scan pattern using the particular scan rate and the integration time; and

control operation of the one or more scanning optics using the scan pattern to determine a range to the target.
Note that the target range that includes a range greater to than or equal to 1 meter and less than or equal to 15 meters or greater than or equal to 100 meters and less than or equal to 500 meters is not by itself unobvious, these ranges are extremely well known in vehicle borne LIDAR devices and would add no new or unexpected results.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645